DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Amendment filed 06/14/2022 responsive to the Office action filed 03/18/2022 has been entered. Claim 1 has been amended. Claims 8, 15 and 17 have been canceled. New claims 27-29 have been added. Claim 14 was previously withdrawn. Claims 1-4, 9-11, 13, 14, 18-21 and 23-29 are pending in this application.

Response to Arguments

Applicant’s arguments, see Amendments pages 9-13 filed 06/14/2022, with respect to the rejection of claims 1-3 under 103 rejection have been fully considered but are not persuasive.
Applicant argues that “Morovic fails to teach or suggest, "selecting the other of the build material and the printing agent based at least on the other of the build material and the printing agent." (pages 10 and 13)
This argument is found to be unpersuasive because:
As Applicant agrees that Morovic teaches selecting the combination of the materials for production of the 3D object having a desired property such as color (Pa [0010], [0013] and [0021]). Even if Morovic does not explicitly teach that the color of one of a build material and a printing agent is identified and then another one is selected based on the identified color, in Morovic’s teaching that combination of the materials is selected based on the object property value such as color, “selection of the combination of two materials” would imply identifying one material and selecting the other material based on the identified one, and one would have found it obvious to consider the colors of the materials while selecting the combination of them in order to produce the 3D object having a desired color.

Furthermore, Applicant argues that “Morovic fails to teach or suggest, "wherein the identified non-white color and the given non-white color [are] ... different colors; and [have] a color difference less than a predetermined color difference threshold." (page 10) and “Emamjomeh does not remedy the deficiencies of Morovic. First, Emamjomeh specifically describes a white build material…Moreover, this portion of Emamjomeh describes "matching two colors." As recited above, claim 1 is directed to different subject matter than Emamjomeh in that the colors are different and therefore do not match.” (page 11)
These arguments are found to be unpersuasive because:
Emamjomeh teaches that the colorant in the detailing agent is selected so that its color matches the color of the colorant in the fusing agent in order to improve the overall color uniformity of the 3D object so as to improve aesthetics of 3D objects (Pa [0016] and [0038]). Even if Emamjomeh is silent to a build material having a non-white color, Emamjomeh teaches selecting of a color of one material based on the color of other material in order to match the colors and improve the overall color uniformity of the 3D object. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Morovic with the teachings of Emamjomeh and perform the selecting further based on the color difference between the materials used in Morovic being little such that the color of base material matches the color of the printing agent in order to improve the overall color uniformity of the 3D object.
Applicant’s allegation “As recited above, claim 1 is directed to different subject matter than Emamjomeh in that the colors are different and therefore do not match.” is groundless and not true. “Matching the colors” does not mean that the colors should be same. In other words, matching the colors does not require the colors being same. Furthermore, the claims 23, 25 and 26 recite the matching two colors which are different from each other, and the instant specification discloses that “the colour of the build material, for example powder supply, may be matched with the colour of the printing agent, for example binding agent and/or fusing agent. This may result in improved aesthetics of a 3D object generated using such build material and printing agent. By reducing the contrast, or colour difference, between coloured build material and coloured print agents, the look, or aesthetics, of the final 3D part may be improved.” (Pa [0024]). Thus, Emamjomeh’s color matching is not different from the subject matter of the claim.

Applicant’s arguments, see Amendments page 14 filed 06/14/2022, with respect to the rejection of claim 13 under 103 rejection have been fully considered but are not persuasive.
Applicant argues that “this portion of Morovic merely describes object properties and does not teach or suggest the selection of one raw material with a certain transparency based on the transparency of another raw material. That is, Morovic does not teach or suggest any transparency-triggered selection of one raw material from another raw material." (page 14)
This argument is found to be unpersuasive because:
Morovic teaches that the material volume coverage vector is derived based on a function of received object property value (Pa [0013]) and the object property values comprise opacity (transparency) as well as color (Pa [0021]). Even though Morovic does not explicitly teach identifying a transparency of one of the build material and the printing agent; and selecting the other material based on the identified transparency, one would have found it obvious to consider the transparency of both materials while choosing the combination of the materials for the purpose of producing the 3D object having the desired transparency.

Applicant’s arguments, see Amendments pages 14-15 filed 06/14/2022, with respect to the rejection of claim 20 under 103 rejection have been fully considered but are not persuasive.
Applicant argues that “the cited-to portions of Emamjomeh merely describe the different components, i.e., fusing agent, detailing agent, etc. and the general heating operation. However, there is no teaching or suggestion in Emamjomeh of heating energy levels being based on which colored build material and which colored printing agent is used. That is, these portions of Emamjomeh merely describe the generic 3D printing method but do not teach or suggest the specification of heating energy levels based on the selected raw materials.” (page 15)
This argument is found to be unpersuasive because:
The cited portion of Emamjomeh provides the motivation for the modification of Morovic, i.e., the substitution of Emamjomeh’s fusing agent and detailing agent for Morovic’s coalescing agent and coalescing modifier agent. In this modification, since the fusing agent include near infrared light absorbers, one would have found it obvious to select heating energy levels based on the fusing agent and detailing agent being used in order to activate the fusing agent but not activate the detailing agent for the purpose of edge acuity.

Claim Objections

Claims 9-11 are objected to because of the following informalities: Applicant has been advised to replace “The method according to claim 8” in each claim to -- The method according to claim 1 – since claim 8 has been canceled.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 9-11, 13, 18-21 and 23-29 are rejected under 35 U.S.C. 103 as being unpatentable over Morovic et al. (US 2018/0011476) in view of Emamjomeh et al. (US 2018/0022923) (All of record).

With respect to claims 1, 3, 4, 9-11, 24 and 27, Morovic teaches a method of generating a three-dimensional object (“produce a three-dimensional object”, Pa [0027] and Fig. 2) using a build material (“one or more colored powdered substrate materials”) and a printing agent (“a coalescing agent and a coalescing modifier agent”) (Pa [0029]). 
Morovic further teaches that the 3D object is produced based on a material volume coverage representation which is defined in the form of one or more material volume coverage vectors, wherein each vector represents a proportional volumetric coverage of materials available for production of the three-dimensional object and combinations of said materials (Pa [0010]), the material volume coverage vector is derived based on a function of received object property value (Pa [0013]) such as color (Pa [0021]), and the materials and material combinations defined by the material volume coverage vector may be associated with a number of different material types, e.g. build materials, finishing materials, support or scaffolding materials, agents and powders and printing fluids (including inks, varnishes and glosses), including separate use of materials, joint use of materials, and an absence of any materials (Pa [0012] and [0020]).
Therefore, even if Morovic does not explicitly teach that the color of one of a build material and a printing agent in Fig. 2 is identified and then another one is selected, Morovic teaches that combination of the materials is selected based on the object property value such as color, which implies that the materials to form the 3D object would be selected based on each other and the selection of the materials would encompass the selection of the color of the materials.
In the embodiment of Fig. 2, Morovic teaches using a fusing agent (“a coalescing agent”) combined with multiple colored powdered substrate materials to generate multi-color objects with varying material properties (Pa [0029]), and one would have found it obvious to select the combination of the fusing agent (“a coalescing agent”) and the powdered substrate materials for each vector for the purpose of producing the 3D object having the desired color. Since Morovic does not mention that the fusing agent (“a coalescing agent”) is white or clear, rather in another embodiment, teaches using colored coalescing agents (Pa [0038]), one would have found it obvious to use the colored coalescing agent in the embodiment of Fig. 2 as well for the purpose of producing the 3D object. 
Furthermore, Morovic teaches that the selecting is based on the desired color of the 3D object, and each vector represents a proportional volumetric coverage of materials available for production of the three-dimensional object and combinations of said materials (Pa [0010]). Thus, one would appreciate that out of combinations for forming the 3D object, some combinations would comprise the combination of different colors of the materials each other. In alternative, one would have found it obvious to select the combination of different colors of materials for the purpose of obtaining the desired color of the 3D object by mixing the colors of the materials.

Morovic teaches that the selecting is based on the object property value such as color, but does not specifically teach that the selecting is based on the color difference between the identified non-white color and the given non-white color being less than a predetermined color difference threshold. 
In the same field of endeavor, 3D printing, Emamjomeh teaches multi jet fusion using a fusing agent and a detailing agent each being selectively deposited (Pa [0011]-[0013]). Emamjomeh further teaches that the colorant in the detailing agent is selected so that its color matches the color of the colorant in the fusing agent in order to improve the overall color uniformity of the 3D object so as to improve aesthetics of 3D objects (Pa [0016] and [0038]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Morovic with the teachings of Emamjomeh and perform the selecting further based on the color difference between the materials used in Morovic being little such that the color of base material matches the color of the printing agent in order to improve the overall color uniformity of the 3D object. Even though Emamjomeh is silent to a predetermined color difference threshold, one would have found it obvious to select the optimum color difference threshold by routine experimentation for the purpose of matching two colors so as to improve the overall color uniformity of the 3D object. It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

With respect to claim 2, Morovic as applied to claim 1 above further teaches mapping material volume coverage vectors in a system that uses three colored coalescing agents that are deposited on a base powdered substrate in another embodiment (Pa [0038]). One would have found it obvious to select the combination of the fusing agents (“coalescing agents”) and the base powdered substrate for each vector for the purpose of producing the 3D object having the desired color. Since Morovic does not mention that the base powdered substrate is white or clear, rather in the embodiment of Pa [0029], teaches using colored powdered substrate materials, one would have found it obvious to use the colored base powdered substrate in this embodiment as well for the purpose of producing the 3D object.

With respect to claims 13 and 28, Morovic as applied to claims 1 and 27 above further teaches that the material volume coverage vector is derived based on a function of received object property value (Pa [0013]) and the object property values comprise opacity (transparency) as well as color (Pa [0021]). 
Therefore, one would have found it obvious to select the combination of the fusing agent (“a coalescing agent”) and the powdered substrate materials for each vector for the purpose of producing the 3D object having the desired opacity. Even though Morovic does not explicitly teach identifying a transparency of one of the build material and the printing agent; and selecting the other of the build material and the printing agent based at least on the other of the build material and the printing agent, the selected one of the build material and the printing agent having a given transparency, one would have found it obvious to consider the transparency of both materials while choosing the combination of the materials for the purpose of producing the 3D object having the desired transparency.

With respect to claims 18-19, 23 and 25, Morovic as applied to claim 1 above further teaches that the selecting is based on the object property value such as color, but does not specifically teach identifying a color uniformity of one of the build material and the printing agent, selecting the other of the build material and the printing agent based at least on the other of the build material and the printing agent, the selected one of the build material and the printing agent having a given color uniformity.
Emamjomeh as applied in the combination regarding claim 1 above further teaches that the colorant in the detailing agent is selected so that its color matches the color of the colorant in the fusing agent in order to improve the overall color uniformity of the 3D object so as to improve aesthetics of 3D objects (Pa [0016] and [0038]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Morovic with the teachings of Emamjomeh and perform the selecting the color of one material to match its color with the color of other material in order to improve the overall color uniformity of the 3D object so as to improve aesthetics of 3D objects.

With respect to claims 20 and 21, Morovic as applied to claim 1 above teaches that the generated objects may be constructed by depositing at least the coalescing agent and the coalescing modifier agent on layers of substrate material, e.g. layers of powder or other material forming z-plane slices, followed by the application of energy to bind the material, e.g. infra-red or ultra-violet light (Pa [0029]), but is silent to selecting heating energy levels based on a combination of a colored build material and a colored printing agent being used.  
Emamjomeh as applied in the combination regarding claim 1 above further teaches multi jet fusion in which an entire layer of a build material is exposed to radiation, but a selected region where a fusing agent is selectively deposited is fused and hardened to become a layer of a 3D object, and to prevent subsequent solidification of area(s)/portion(s) of the build material that were not intended to be solidified, the detailing agent is applied to appropriate portion(s) of the build material prior to radiation exposure (Pa [0011]-[0013]). Emamjomeh further teaches that the colorant in the detailing agent diffuses into build material particles at the edge boundary so that the remaining portion of the build material particles at the 3D object edge exhibit a color that matches the color of the fusing agent used, and not the color of the build material thus improves the overall color uniformity of the 3D object so as to improve aesthetics of 3D objects (Pa [0016]). Emamjomeh also teaches that the heat source is an IR (Pa [0028]) and fusing agents 28 include near infrared light absorbers, for example, any near IR dye or pigment (Pa [0031]) and the colorant in the detailing agent 29 is a dye of any color having substantially no absorbance in a range of 650 nm to 2500 nm, as such, the colorant in the detailing agent 29 will not substantially absorb the fusing radiation, and thus will not initiate melting and fusing of the build material 16 in contact therewith when the layer 10 is exposed to the fusing radiation (Pa [0036]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Morovic with the teachings of Emamjomeh such that the one would replace the Morovic’s coalescing agent and coalescing modifier agent with Emamjomeh’s fusing agent and detailing agent, and select heating energy levels based on a combination of a colored build material and a colored printing agent being used, i.e., based on the fusing agent and detailing agent being used in order to activate the fusing agent but not activate the detailing agent for the purpose of edge acuity.

With respect to claim 26, Morovic as applied to claim 1 above further teaches mapping material volume coverage vectors in a system that uses three colored coalescing agents that are deposited on a base powdered substrate in another embodiment (Pa [0038]). One would have found it obvious to select the combination of the fusing agents (“coalescing agents”) and the base powdered substrate for each vector for the purpose of producing the 3D object having the desired color. Since Morovic does not mention that the base powdered substrate is white or clear, rather in the embodiment of Pa [0029], teaches using colored powdered substrate materials, one would have found it obvious to use the colored base powdered substrate in this embodiment as well for the purpose of producing the 3D object.
Morovic does not specifically teach that the given non-white color of the fusing agent is to match the identified non-white color of the build material. 
Emamjomeh as applied in the combination regarding claim 1 above further teaches that the colorant in the detailing agent is selected so that its color matches the color of the colorant in the fusing agent in order to improve the overall color uniformity of the 3D object so as to improve aesthetics of 3D objects (Pa [0016] and [0038]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Morovic with the teachings of Emamjomeh and perform selecting the given non-white color of the fusing agent to match its color with the identified non-white color of the build material in order to improve the overall color uniformity of the 3D object so as to improve aesthetics of 3D objects.

With respect to claim 29, Morovic teaches a method of generating a three-dimensional object (“produce a three-dimensional object”, Pa [0027] and Fig. 2) using a build material (“one or more colored powdered substrate materials”) and a printing agent including a fusing agent (“a coalescing agent”) (Pa [0029]). 
Morovic further teaches that the 3D object is produced based on a material volume coverage representation which is defined in the form of one or more material volume coverage vectors, wherein each vector represents a proportional volumetric coverage of materials available for production of the three-dimensional object and combinations of said materials (Pa [0010]), the material volume coverage vector is derived based on a function of received object property value (Pa [0013]) such as color and opacity (Pa [0021]), and the materials and material combinations defined by the material volume coverage vector may be associated with a number of different material types, e.g. build materials, finishing materials, support or scaffolding materials, agents and powders and printing fluids (including inks, varnishes and glosses), including separate use of materials, joint use of materials, and an absence of any materials (Pa [0012] and [0020]).
Therefore, even if Morovic does not explicitly teach that the color and transparency of the fusing agent (“a coalescing agent”) is identified and then build material is selected based on the non-white color and transparency of the fusing agent, Morovic teaches that combination of the materials is selected based on the desired color and transparency of the object, which implies that the materials to form the 3D object would be selected based on each other and the selection of the materials would encompass the selection of the color and transparency of the materials.
In the embodiment of Fig. 2, Morovic teaches using a fusing agent (“a coalescing agent”) combined with multiple colored powdered substrate materials to generate multi-color objects with varying material properties (Pa [0029]), and one would have found it obvious to select the combination of the fusing agent (“a coalescing agent”) and the powdered substrate materials for each vector for the purpose of producing the 3D object having the desired color and transparency. Since Morovic does not mention that the fusing agent (“a coalescing agent”) is white or clear, rather in another embodiment, teaches using colored coalescing agents (Pa [0038]), one would have found it obvious to use the colored coalescing agent in the embodiment of Fig. 2 as well for the purpose of producing the 3D object. 
Furthermore, Morovic teaches that the selecting is based on the desired color of the 3D object, and each vector represents a proportional volumetric coverage of materials available for production of the three-dimensional object and combinations of said materials (Pa [0010]). Thus, one would appreciate that out of combinations for forming the 3D object, some combinations would comprise the combination of different colors of the materials each other. In alternative, one would have found it obvious to select the combination of different colors of materials for the purpose of obtaining the desired color, which would be inherently different from the colors of the fusing agent and the build material, of the 3D object by mixing the colors of the materials.

Morovic teaches that the selecting is based on the object property value such as color and transparency, but does not specifically teach that identifying a color uniformity of the fusing agent, and selecting the build material based on color uniformity of the fusing agent as well as the non-white color and transparency of the fusing agent, and based on the color difference between the identified non-white color and the given non-white color being Delta E value of between 1 and 10. 
In the same field of endeavor, 3D printing, Emamjomeh teaches multi jet fusion using a fusing agent and a detailing agent each being selectively deposited (Pa [0011]-[0013]). Emamjomeh further teaches that the colorant in the detailing agent is selected so that its color matches the color of the colorant in the fusing agent in order to improve the overall color uniformity of the 3D object so as to improve aesthetics of 3D objects (Pa [0016] and [0038]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Morovic with the teachings of Emamjomeh and consider the color uniformity of the 3D object while selecting the combination of the materials such that the one would identify the color uniformity of the fusing agent, and select the build material based on color uniformity of the fusing agent as well as the non-white color and transparency of the fusing agent, and based on the color difference between the materials used in Morovic such that the color of base material matches the color of the printing agent in order to improve the overall color uniformity of the 3D object. Even though Emamjomeh is silent to a Delta E value of between 1 and 10, one would have found it obvious to select the optimum color difference threshold by routine experimentation for the purpose of matching two colors so as to improve the overall color uniformity of the 3D object. It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146. The examiner can normally be reached 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUNJU KIM/Examiner, Art Unit 1742